Exhibit (10)JJ


targetbullseyea03a02a02a07.jpg [targetbullseyea03a02a02a07.jpg]

Amended and Restated Target Corporation 2011 Long-Term Incentive Plan


PRICE-VESTED STOCK OPTION AGREEMENT


THIS PRICE-VESTED STOCK OPTION AGREEMENT (the “Agreement”) is made in
Minneapolis, Minnesota as of May 22, 2017 (the “Grant Date”) by and between the
Company and the person (the “Team Member”) identified in the grant summary
letter delivered to the Team Member (the “Award Letter”). This award of Options
(collectively, may be referred to as the “Option”) is being issued under the
Amended and Restated Target Corporation 2011 Long-Term Incentive Plan (the
“Plan”) pursuant to an authorization by the Company’s Board of Directors
approved on April 17, 2017 (the “Approval Date”), subject to the following terms
and conditions.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of Option. Subject to the relevant terms of the Plan and this
Agreement, as of the Grant Date, the Company has granted the Team Member the
number of Options set forth in the Award Letter.


3.    Purchase Price. The purchase price of each Share covered by the Option,
which is 100% or more of the Fair Market Value of a Share on the Grant Date,
shall be as set forth in the Award Letter.


4.    Exercise. The Team Member may exercise all or any part of the vested and
previously unexercised portion of the Option at any time and from time to time
until the Option expires, subject to the following provisions and subject to the
terms of the Plan:


(a)    Shares Vested and Purchasable. The right to purchase the Shares subject
to the Option shall vest if the closing price of the Company’s stock meets or
exceeds $75 for 20 consecutive trading days within the seven-year period that
begins with the Approval Date (the “Stock Price Criteria”); provided, however,
that except as provided in Section 9, the Option shall not vest before the third
anniversary of the Approval Date (the “Minimum Vesting Period”). For clarity,
the Stock Price Criteria is not an average of the closing prices; the actual
closing price must be equal to or greater than $75 for 20 consecutive trading
days.


(b)    Exercisable Only by the Team Member. Only (i) the Team Member, (ii) the
Team Member’s guardian or legal representative on behalf of the Team Member, or
(iii) the Team Member’s family member to the extent the Option or any part
thereof is transferred to such family member pursuant to Section 8(b), may
exercise the Option during the Team Member’s lifetime. In the event of the Team
Member’s death, the Option may be exercised by the Team Member’s beneficiary as
designated on the form prescribed by the Company (the “Designated Beneficiary”),
or if none has been designated, the representative of the Team Member’s estate
or the person who acquired the right to exercise the Option by will or the laws
of descent and distribution, subject to the provisions of this Agreement.




1

--------------------------------------------------------------------------------





(c)    Option Term. Except as provided in Section 4(d), Section 9, or the Plan,
the Option shall expire on the seventh anniversary of the Approval Date.


(d)    Termination of Service. The Team Member may exercise the Option after the
Team Member’s termination of Service only as provided in Section 9 (if
applicable) or this Section 4(d):


(i)    Involuntary Termination.


(1)    If Team Member’s Service is involuntarily terminated by the Company or a
Subsidiary to which Team Member is providing Service (the “Service Recipient”)
other than for Cause (an “Involuntary Service Separation”) on or after the
second anniversary of the Approval Date and before the end of the Minimum
Vesting Period, then 50% of the outstanding Options shall terminate as of the
date of the Involuntary Service Separation. Following such termination of 50% of
the outstanding Options, the 50% of outstanding Options that remain will vest if
the Stock Price Criteria has been or is satisfied at any time between the
Approval Date and one year after the date of the Involuntary Service Separation.
Subject to Section 4(d)(i)(4), the Team Member may exercise any vested Options
during the time period that (a) begins on the latest to occur of: (i) the date
the Minimum Vesting Period ends, and (ii) the date that the Stock Price Criteria
are satisfied, and (b) ends on the first anniversary of the date of the
Involuntary Service Separation.


(2)    If the Team Member experiences an Involuntary Service Separation on or
after the end of the Minimum Vesting Period but before the Stock Price Criteria
have been satisfied, then 50% of the outstanding Options shall terminate as of
the date of the Involuntary Service Separation. Following such termination of
50% of the outstanding Options, the 50% of outstanding Options that remain will
vest if the Stock Price Criteria are satisfied prior to the first anniversary of
the date of the Involuntary Service Separation. Subject to Section 4(d)(i)(4),
the Team Member may exercise any vested Options during the time period that (a)
begins on the date that the Stock Price Criteria are satisfied, and (b) ends on
the first anniversary of the date of the Involuntary Service Separation.


(3)    If the Team Member experiences an Involuntary Service Separation on or
after the end of the Minimum Vesting Period and after the Stock Price Criteria
have been satisfied, the Team Member’s Options will have fully vested. Subject
to Section 4(d)(i)(4), the Team Member may exercise the Options during the
period that ends on the first anniversary of the date of the Involuntary Service
Separation.


(4)    As a condition to granting the post-termination extension periods
described in Section 4(d)(i), the Team Member must enter into and not revoke a
valid agreement with the Company containing a release of claims, a covenant not
to engage in competitive employment and/or other provisions deemed appropriate
by the Committee, in its sole discretion (a “Release Agreement”)


(ii)    Death or Disability. If the Team Member dies while a Service Provider or
if the Committee determines that the Team Member is totally and permanently
disabled as such term is defined for purposes of Code Section 409A
(“Disability”), and the Team Member has been providing Service continuously from
the Approval


2

--------------------------------------------------------------------------------





Date to the date of death or Disability, then the Options will vest and become
exercisable in accordance with this Section 4(d)(ii).


(1)    If the Team Member’s death or Disability date occurs before the end of
the Minimum Vesting Period, 100% of the Team Member’s Options will remain
outstanding and will vest if the Stock Price Criteria has been or is satisfied
at any time between the Approval Date and the fourth anniversary of the Approval
Date. Pursuant to Section 4(a), such vesting shall not occur before the Minimum
Vesting Period has ended. The Team Member may exercise any vested Options during
the time period that (a) begins on the latest to occur of: (i) the date the
Minimum Vesting Period ends, and (ii) the date that the Stock Price Criteria are
satisfied, and (b) ends on the fourth anniversary of the Approval Date.


(2)     If the Team Member’s death or Disability date occurs on or after the end
of the Minimum Vesting Period but before the Stock Price Criteria have been
satisfied, 100% of the Team Member’s Options will remain outstanding, and will
vest if the Stock Price Criteria are satisfied on or before the first
anniversary of the Team Member’s death or Disability date. The Team Member may
exercise any vested Options during the time period that (a) begins on the date
that the Stock Price Criteria are satisfied, and (b) ends on the first
anniversary of the Team Member’s death or Disability date.


(3)     If the Team Member’s death or Disability date occurs on or after the end
of the Minimum Vesting Period and after the Stock Price Criteria have been
satisfied, the Team Member’s Options are fully vested, and the Team Member may
exercise the Options during the period that ends on the first anniversary of the
Team Member’s death or Disability date.


(iii)    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the Team
Member’s Service was terminated in whole or in part for Cause, the Option shall
terminate immediately and the Team Member shall have no rights hereunder.


(iv)    Other Termination. If the Team Member’s termination of Service occurs
for any reason other than as specified in Sections 4(d)(i) through 4(d)(iii) and
the Team Member has been continuously providing Service from the Approval Date
to such date of termination, the Team Member may exercise the Option within 90
days after such termination of Service, but only if the Option is vested at the
time the Team Member’s Service terminates. No additional vesting of the Option
shall occur during this 90 day period.


(e)    Changes of Service. Service shall not be deemed terminated in the case of
(i) any approved leave of absence, or (ii) transfers among the Company and any
Subsidiaries in the same Service Provider capacity; however, a termination of
Service shall occur if (x) the relationship the Team Member had with the Company
or a Subsidiary at the Approval Date terminates, even if the Team Member
continues in another Service Provider capacity with the Company or a Subsidiary,
or (y) the Team Member experiences a “separation from service” within the
meaning of Code Section 409A.


5.    Post-Exercise Holding Period. The Team Member must hold the Shares
resulting from the exercise of the Options, net of exercise costs and taxes,
until the first anniversary of the exercise date (the “Post-Exercise Holding
Period”). This obligation applies to Team Members who are


3

--------------------------------------------------------------------------------





providing Service at the time of exercise, as well as those who exercise on or
after the date of their termination of Service. The Company reserves the right
to place a restrictive legend on such Shares for the duration of the
Post-Exercise Holding Period. During the Post-Exercise Holding Period, the
Shares resulting from the exercise of the Options, net of exercise costs and
taxes, may not be used by the Team Member to satisfy the Company’s stock
ownership guidelines.


6.    Manner of Exercise. Subject to the terms and conditions of this Agreement
and the Plan, the Option may be exercised by following the then-current
procedures for exercise that are established by the Company.


7.    Taxes. The Team Member acknowledges that (a) the ultimate liability for
any and all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) legally due by him or her is
and remains the Team Member’s responsibility and may exceed the amount actually
withheld by the Company and/or the Service Recipient and (b) the Company and/or
the Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting and/or exercise of the Option; (ii) do not commit and are under
no obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Team Member’s liability for Tax-Related Items; (iii) may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction if the Team Member has become subject to tax in more than one
jurisdiction between the Approval Date and the date of any relevant taxable
event; and (iv) may refuse to honor the exercise or refuse to deliver the Shares
to the Team Member if he or she fails to comply with his or her obligations in
connection with the Tax-Related Items as provided in this Section.


The Team Member authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Team Member’s wages or other cash compensation paid to
the Team Member by the Company and/or the Service Recipient. In lieu thereof,
the Team Member may elect at the time of exercise such other then-permitted
method or combination of methods established by the Company and/or the Service
Recipient to satisfy the Team Member’s Tax-Related Items. The Team Member shall
pay in cash to the Company or the Service Recipient any amount of Tax-Related
Items that the Company or the Service Recipient reasonably determines may be
required to withhold as a result of his or her participation in the Plan or his
or her Option exercise that cannot be satisfied by the means previously
described.


8.    Limitations on Transfer. The Option shall not be sold, assigned,
transferred, exchanged or encumbered by the Team Member other than (a) pursuant
to the terms of the Plan, or (b) by gift to a “family member” of the Team Member
(as defined in General Instruction A(5) to Form S-8 under the Securities Act of
1933), provided that there is no consideration for any such transfer. Subsequent
transfers of a transferred Option shall be prohibited except for a re-transfer
or re-assignment for no consideration by any of the persons or entities listed
in clause (b) above back to the Team Member. Following transfer, this Option
shall continue to be subject to the same terms and conditions that were
applicable to the Option immediately before the transfer. For purposes of any
provision of this Agreement or the Plan relating to notice to the Team Member or
termination of the Option upon termination of Service of the Team Member, the
references to “Team Member” shall mean the original grantee of the Option and
not any transferee.
  


4

--------------------------------------------------------------------------------





9.    Change in Control.


(a)    In the event of a Change in Control, the extent to which the Option shall
become vested and exercisable shall be determined pursuant to the Plan and as
further described in this Section 9. The Stock Price Criteria shall continue to
apply to any Options that are assumed or replaced in a manner contemplated by
Section 11(b)(2) of the Plan following a Change in Control; provided, however,
the Stock Price Criteria shall be appropriately adjusted, if necessary, to
reflect the conversion of the underlying Shares into the shares of the acquiring
company.


(b)    If Section 11(b)(2) of the Plan applies, and within two years after a
Change in Control the Team Member’s Service terminates voluntarily by the Team
Member for Good Reason or involuntarily without Cause, and provided that the
Company has received a valid unrevoked Release Agreement from the Team Member,
100% of the Team Member’s Options will remain outstanding. Such outstanding
Options will vest if the Stock Price Criteria has been or is satisfied at any
time prior to the later of: (i) the fourth anniversary of the Approval Date, or
(ii) the first anniversary of the Team Member’s termination date. The Team
Member may exercise any vested Options during the time period that (1) begins on
the date that the Stock Price Criteria are satisfied, and (2) ends on the later
of: (A) the fourth anniversary of the Approval Date; or (B) the first
anniversary of the Team Member’s termination date.
    
(c)    Following a Change in Control, Section 4(d) shall be applicable to
determine the extent to which the Team Member may exercise the Option after the
Team Member’s termination of Service in the following circumstances: (i) if,
within two years after a Change in Control, the Team Member’s Service terminates
for any reason other than voluntarily by the Team Member for Good Reason or
involuntarily without Cause, or (ii) if the Team Member’s termination of Service
occurs more than two years after such Change in Control.


10.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Team Member, the Company may take one or more of
the following actions with respect to the Option, as determined by the Human
Resources & Compensation Committee of the Board (the “Compensation Committee”)
in its sole discretion, and the Team Member shall be bound by such
determination:


(a)    cancel all or a portion of the Option, whether vested or unvested; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Team Member resulting from the exercise of all or any portion of
the Option or the sale of Shares related to the Option.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Team Member.


The Team Member agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the Team
Member under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Team Member further agrees that the terms
of this Section shall survive the Team Member’s termination of Service and any
exercise of the Option. This Section 10 shall not apply, and no amounts may be
recovered hereunder, following a Change in Control.




5

--------------------------------------------------------------------------------





11.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Team Member any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Team Member’s Service at any time with or without Cause or change
the Team Member’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Team Member’s Service contract, if any.


(a)    The Team Member’s rights to vest in or exercise the Option after
termination of Service shall be determined pursuant to Sections 4(d), 6 and 9.
Those rights and the Team Member’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Team Member, or
affect any of the rights and obligations arising from the Service relationship
between the Team Member and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d)    The Team Member will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Team Member.


12.    Nature of Grant. In accepting the grant, the Team Member acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the Option is an extraordinary item and is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the Option be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor is the Option or the underlying Shares intended to replace any pension
rights or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    if the underlying Shares do not increase in value, the Option will have
no value;


(f)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Team Member’s participation
in the Plan, the exercise of the Option and the sale of Shares at or after
exercise;


(g)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Team Member’s Service
(for any reason whatsoever and


6

--------------------------------------------------------------------------------





whether or not in breach of local labor laws), and in consideration of the grant
of the Option to which the Team Member is otherwise not entitled, the Team
Member irrevocably (i) agrees never to institute any such claim against the
Company or the Service Recipient, (ii) waives the Team Member’s ability, if any,
to bring any such claim, and (iii) releases the Company and the Service
Recipient from any such claim. If, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Team Member shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims; and


(h)    the Team Member is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to this Option or the Plan.


13.    Governing Law; Venue; Jurisdiction. To the extent that federal laws do
not otherwise control, this Agreement, the Award Letter, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly. The exclusive forum and venue for
any legal action arising out of or related to this Agreement shall be the United
States District Court for the District of Minnesota, and the parties submit to
the personal jurisdiction of that court. If neither subject matter nor diversity
jurisdiction exists in the United States District Court for the District of
Minnesota, then the exclusive forum and venue for any such action shall be the
courts of the State of Minnesota located in Hennepin County, and the Team
Member, as a condition of this Agreement, consents to the personal jurisdiction
of that court.


14.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


15.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Team Member’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Team Member to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


16.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Team Member by electronic
means any documents related to his or her participation in the Plan. The Team
Member acknowledges receipt of a copy of the Plan and the Award Letter.




[End of Agreement]




7